                           IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                      BEAUMONT DIVISION

ELIJAH BURKE SWALLOW                              §

VS.                                               §                CIVIL ACTION NO. 1:18cv133

JEFFERSON CO. CORR. FACILITY, ET AL. §

                ORDER OVERRULING OBJECTIONS AND ADOPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Elijah Burkle Swallow, proceeding pro se, filed the above-styled lawsuit against
several defendants. The Court previously referred this matter to the Honorable Zack Hawthorn,

United States Magistrate Judge, for consideration pursuant to applicable orders of this court. The

Magistrate Judge has submitted a Report and Recommendation of United States Magistrate Judge

recommending a motion for default judgment (doc. no. 7) filed by plaintiff be denied.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record. Plaintiff filed timely objections.

       The Court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law.      After careful consideration, the Court is of the opinion the objections are

without merit.   The Magistrate Judge correctly concluded plaintiff is not entitled to a default

judgment at this time.

                                               ORDER

       Accordingly, plaintiff’s objections are OVERRULED. The findings of fact and conclusions

of law of the Magistrate Judge are correct and the report of the Magistrate Judge is ADOPTED. The

motion for default judgment is DENIED.

       SIGNED this the 5 day of March, 2019.




                                       ____________________________
                                       Thad Heartfield
                                       United States District Judge
